IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


E.R.,                                           : No. 72 MAL 2016
                                                :
                      Petitioner                :
                                                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
               v.                               :
                                                :
                                                :
J.N.B.,                                         :
                                                :
                      Respondent                :


                                          ORDER



PER CURIAM

        AND NOW, this 23rd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

        Justice Wecht did not participate in the decision of this matter.